Woods, O. J.,
delivered the opinion of the court.
This suit was begun by appellee against the appellant before a justice of the peace in justice district two in Yalobusha county, and judgment rendered in favor of appellant, from which judgment appellee took her appeal to the circuit court of the second circuit and chancery court district of that county. From a judgment rendered against him in the said circuit court of said second judicial district of said county, appellant brings the present appeal to this court.
The appellant was properly sued before the justice of the peace in the second justice of the peace district, as he was a resident of said justice district. This justice’s district was partly, in the first circuit court and partly in the. second circuit court district. The appellant lived in that part of the district of the justice of the peace which was in the first circuit court district, but the appeal from the judgment of the-justice of the peace was taken by appellee to the second district circuit court. After the facts had been developed on trial in the circuit court of the second district, the appellant moved to dismiss the appeal because of the want of jurisdiction in that court to entertain it, and the motion was overruled, and this action of the court is assigned for error in this court.
The. question thus presented is not one of venue, but one of jurisdiction, and one of appellate jurisdiction.
The circuit and chancery courts of the first and second judicial districts are as distinct from each other as the circuit *39and chancery courts of separate and distinct counties. There is no appellate jurisdiction in the circuit court of one county from judgments of justices of the peace in another county. There is no such thing as appellate jurisdiction in a circuit court,. unless conferred by statute, and there is no statute authorizing the circuit court of the first judicial district of Yalobusha county to take jurisdiction of appeals from judgments of a justice of the peace outside the limits of the first district. Every citizen is entitled to be sued in the district of the justice of the peace in which he resides (with a few exceptions specified in our statutes), and is entitled to he sued, also, in the courts of the county of his residence. Of course, one may consent to the transfer of a cause by change of venue from one court having original jurisdiction of the subject-matter of the litigation, in one county, to another court, likewise having original jurisdiction of the subject-matter, in another county, and thereby confer jurisdiction of the person upon the latter court. But that is not the case made here. This was an appellate tribunal having and determining an appeal in a cause over which the court clearly had no jurisdiction.
The motion to dismiss the appeal should have been sustained.

Reversed.